—Orders of disposition, *217Family Court, Bronx County (Maureen McLeod, J.), entered on or about July 24, 2000, which, to the extent appealed from, upon findings of permanent neglect, terminated respondent-appellant mother’s parental rights to the subject children and committed custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Most of the entries in petitioner’s case record were properly admitted into evidence under the business record exception to the hearsay rule (see Matter of Brooke Louise H., 158 AD2d 425, 426). To the extent that certain documents in the case record contained inadmissible hearsay statements, there is no indication that such statements influenced the fact-finding determination, and their admission was harmless. There was sufficient and, indeed, ample competent evidence to support Family Court’s findings that appellant failed to plan for the future of the children despite the diligent efforts of petitioner agency (see Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136, 142-143), and that it is in the best interests of the children (see id. at 147-148) to be freed for adoption. Concur — Williams, P.J., Mazzarelli, Buckley, Friedman and Marlow, JJ.